Order affirmed, with ten dollars costs and disbursements, and time to serve amended complaint extended to twenty days after the date of service of a copy of the order, with notice of entry, and upon payment of costs in this court and at the Special Term. Memorandum: The diffuse, repetitious and chaotic amended complaint seems to allege in each of the first and second causes of action sundry causes of action not now separately stated and numbered. The third cause of action apparently alleges nothing but damages in addition to the first two causes of action. A plain and concise statement of material facts upon which each cause of action is founded as provided for in section 241 of the Civil Practice Act will further the interests of justice. All concur. (The order directs plaintiff to serve an amended complaint.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.